PER CURIAM.
Plaintiff’s complaint sufficiently alleges the execution of a contract in writing and seeks damages for a breach thereof. At the opening of the trial defendant objected to the introduction of any testimony upon the ground that the complaint did not state facts sufficient to constitute a cause of action in favor of the plaintiff and against the defendant. This objection was sustained and an order entered accordingly and a judgment entered1 dismissing the complaint, from which plaintiff has appealed.
The allegations of the complaint are entirely sufficient to state a cause of action in favor of appellant and against respondent, and the judgment appealed from is therefore reversed.
All the Judges concur.